Title: To Thomas Jefferson from Samuel Allyne Otis, 27 October 1807
From: Otis, Samuel Allyne
To: Jefferson, Thomas


                        
                            Sir
                            
                            In Senate UStatesOctr 27th 1807
                        
                        I do myself the honour to transmit herewith a copy of the proceedings of the Senate in their Executive
                            capacity during the last session, agreeably to a standing order 
                  I am very respectfully Your most humble Sevt
                        
                            Sam A. Otis
                            
                        
                    